191 F.2d 1021
NATIONAL LABOR RELATIONS BOARDv.MOREHEAD CITY GARMENT CO., Inc.
No. 6324.
United States Court of Appeals Fourth Circuit.
Argued October 17, 1951.
Decided October 29, 1951.

David C. Sachs, Chief Law Officer, Region 5, National Labor Relations Board, Washington, D. C. (George J. Bott, Gen. Counsel, David P. Findling, Associate Gen. Counsel, A. Norman Somers, Asst. Gen. Counsel, Owsley Vose, all of Washington, D. C., and Rosanna A. Blake, Takoma Park, Md., National Labor Relations Board, on brief), for petitioner.
Whiteford S. Blakeney, Charlotte, N. C. (Philip F. Newman, Philadelphia, Pa., and Pierce & Blakeney, Charlotte, N. C., on brief), for respondent.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is a petition for enforcement of an order of the National Labor Relations Board finding respondent guilty of unfair labor practices and ordering it to cease and desist therefrom, to reinstate with back pay five employees found to have been discriminatorily discharged and to offer employment to one to whom it was found that employment had been discriminatorily refused. Respondent asks that the order be set aside on the ground that it is not supported by substantial evidence. The evidence is analyzed in the report of the Trial Examiner and we need not go into it here. It is sufficient to say that, with respect to the unfair labor practices upon which the cease and desist order is based and with respect to the discriminatory discharges of Sallie Smith and Lucy Miller, we think that the Board's findings and order are supported by substantial evidence and that, to that extent, the order should be enforced. With respect to the alleged discriminatory discharges of Pauline Miller, Margaret Rhue and Bessie Robinson and the alleged discriminatory refusal to employ Minnie Katherine Piner, we do not think that there is substantial evidence in the record considered as a whole to support the Board's finding, and that to this extent the order should be modified.


2
The order of the Board will accordingly be modified by eliminating therefrom those portions of the findings and order relating to Pauline Miller, Margaret Rhue, Bessie Robinson and Minnie Katherine Piner; and, as so modified, it will be enforced.


3
Modified and enforced.